IN THE UNITED STATES DISTRICT COURT
FOR TH_E SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

PHYLLIS BALL, et al._,
Plaintiffs,
Civil Action 2:16-cv-282

v. CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth P. Deavers

JOI-IN KASICH, et al.,
Defendants.

OPINION AND ORDER
This matter is before the Court on the unopposed Motion of lntervenor-Guardians to Join
Additional Parties. (ECF No. 325.) For the reasons set forth in this Coul“c’s Opinion and Order
permitting jointer of numerous Additional Guardians (ECF No. 261), and Rule 20 of the Federal
Rules of Civil Procedure, the Motion is GRANTED.

IT IS SO ORDERED.

1>-\'1 move //` /'
DATE EDM lA: SARGUS, JR.
CHIEF ITED STATES DISTRICT JUDGE

 

